Exhibit 10.1
MLA No. RI0475D
MASTER LOAN AGREEMENT
     THIS MASTER LOAN AGREEMENT is entered into as of April 7, 2011, between
FARM CREDIT SERVICES OF AMERICA. FLCA (“FLCA”). FARM CREDIT SERVICES OF AMERICA.
PCA (“PCA”) and ABE FAIRMONT, LLC, Fairmont, Nebraska (the “Company”).
BACKGROUND
     FLCA and the Company are parties to a Master Loan Agreement dated
November 20, 2006, as amended (the “Existing Agreement”). Hereinafter, the term
“Farm Credit” shall mean FLCA. PCA or both, as applicable in the context.
Pursuant to the terms of the Existing Agreement, the parties entered into one or
more Supplements thereto. Farm Credit and the Company now desire to amend and
restate the Existing Agreement and to apply such new agreement to the existing
Supplements, as well as any new Supplements that may be issued thereunder. For
that reason and for valuable consideration (the receipt and sufficiency of which
are hereby acknowledged). Farm Credit and the Company hereby agree that the
Existing Agreement shall be amended and restated to read as follows:
     SECTION 1. Supplements. In the event the Company desires to borrow from
Farm Credit and Farm Credit is willing to lend to the Company, or in the event
Farm Credit and the Company desire to consolidate any existing loans hereunder,
the parties will enter into a Supplement to this agreement (a “Supplement”).
Each Supplement will set forth the amount of the loan, the purpose of the loan,
the interest rate or rate options applicable to that, loan, the repayment terms
of the loan, and any other terms and conditions applicable to that particular
loan. Each loan will be governed by the terms and conditions contained in this
agreement and in the Supplement relating to the loan. As of the date hereof, the
following Supplements are outstanding hereunder and shall be governed by the
terms and conditions hereof: (A) the Monitored Revolving Credit Supplement dated
April 7, 2011 and numbered RI0475S02; (B) the Multiple Advance Term Loan
Supplement dated April 7, 2011 and numbered RI0340T01E: (C) the Construction and
Revolving Term Loan Supplement dated December 24, 2008 and numbered RI0340T02C;
and (D) the Revolving Credit Supplement (Letters of Credit) dated April 7, 2011
and numbered RI0340T04.
     SECTION 2. Sale of Participation Interests and Appointment of
Administrative Agent. The Company acknowledges that concurrent with the
execution of this MLA and related Supplements, Farm Credit is selling a
participation interest in this MLA and Supplements executed concurrently
herewith to CoBank, ACB (“CoBank”) (up to a 100% interest). Pursuant to an
Administrative Agency Agreement dated November 20, 2006. as amended. (“Agency
Agreement”), Farm Credit and CoBank appointed CoBank to act as Administrative
Agent (“Agent”) to act in place of Farm Credit hereunder and under the
Supplements and any security documents to be executed thereunder. All funds to
be advanced hereunder shall be made by Agent, all repayments by the Company
hereunder shall be made to Agent, and all notices to be made to Farm Credit
hereunder shall be made to Agent. Agent shall be solely responsible for the
administration of this agreement, the Supplements and the security documents to
be executed by the Company thereunder and the enforcement of all rights and
remedies of Farm Credit hereunder and thereunder. Company acknowledges the
appointment of the Agent and consents to such appointment.





--------------------------------------------------------------------------------



 



 



-2-
Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
     SECTION 3. Availability. Loans will be made available on any day on which
Agent and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
than 12:00 Noon Company’s local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to Agent a duly completed and executed copy of a CoBank Delegation and
Wire and Electronic Transfer Authorization Form, and Agent shall be entitled to
rely on (and shall incur no liability to the Company in acting on) any request
or direction furnished in accordance with the terms thereof.
     SECTION 4. Repayment. The Company’s obligation to repay each loan shall be
evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as Agent shall require. Agent shall maintain a
record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and Agent. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of CoBank (or to
such other account as Agent may direct by notice). The Company shall give Agent
telephonic notice no later than 12:00 Noon Company’s local time of its intent to
pay by wire and funds received after 3:00 p.m. Company’s local time shall be
credited on the next business day. Checks shall be mailed to CoBank, Department
167, Denver, Colorado 80291-0167 (or to such other place as Agent may direct by
notice). Credit for payment by check will not be given until the later of:
(A) the day on which Agent receives immediately available funds; or (B) the next
business day after receipt of the check.
     SECTION 5. Capitalization. The Company agrees to purchase voting (Class D)
or non-voting (Class E) stock in Farm Credit Services of America, ACA ($1,000.00
worth of stock consisting of at least 200 shares of $5.00 par value stock) as
required under the policy of Farm Credit at the time of acquisition. Farm Credit
policy may change from time to time. Farm Credit shall have a first lien on the
stock for payment of any liability of the Company to Farm Credit. Said stock
shall be owned as follows:

         
 
  Owner Name: ABE Fairmont. LLC   SSN/TIN: 20-5736411

The Company authorizes and appoints the following to act on behalf of the
Company, to vote the Class D stock, and to accept, receive and receipt for any
dividends declared on the stock:
Richard Peterson, voter
     SECTION 6. Security. The Company’s obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents contemplated
hereby or thereby, shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in Farm Credit. In addition,
the Company’s obligations under each Supplement (whenever executed) and this
agreement shall be secured by a first lien (subject only to exceptions approved
in writing by Agent) pursuant to all security agreements, mortgages, and deeds
of trust executed by the Company in favor of



--------------------------------------------------------------------------------



 



-3-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
Farm Credit, whether now existing or hereafter entered into. As additional
security for those obligations: (A) the Company agrees to grant to Farm Credit,
by means of such instruments and documents as Agent shall require a first
priority lien on such of its other assets, whether now existing or hereafter
acquired, as Agent may from time to time require; and (B) the Company agrees to
grant to Farm Credit, by means of such instruments and documents as Agent shall
require, a first priority lien on all realty which the Company may from time to
time acquire after the date hereof. Farm Credit may at its discretion assign
collateral to the Agent under the Agency Agreement.
     SECTION 7. Conditions Precedent.
          (A) Conditions to Initial Supplement. Farm Credit’s obligation to
extend credit under the initial Supplement hereto is subject to the conditions
precedent that Agent receive, in form and content satisfactory to Agent, each of
the following:
                 This Agreement, Etc, A duly executed copy of this agreement and
all instruments and documents contemplated hereby.
          (B) Conditions to Each Supplement. Farm Credit’s obligation to extend
credit under each Supplement, including the initial Supplement, is subject to
the conditions precedent that Agent receive, in form and content satisfactory to
Agent, each of the following:
               (1) Supplement. A duly executed copy of the Supplement and all
instruments and documents contemplated thereby.
               (2) Evidence of Authority. Such certified board resolutions,
certificates of incumbency, and other evidence that Agent may require that the
Supplement, all instruments and documents executed in connection therewith, and,
in the case of initial Supplement hereto, this agreement and all instruments and
documents executed in connection herewith, have been duly authorized and
executed.
               (3) Fees and Other Charges. All fees and other charges provided
for herein or in the Supplement.
               (4) Evidence of Perfection, Etc. Such evidence as Agent may
require that Farm Credit has a duly perfected first priority lien on all
security for the Company’s obligations, and that the Company is in compliance
with Section 9(D) hereof.
          (C) Conditions to Each Loan. Farm Credit’s obligation under each
Supplement to make any loan to the Company thereunder is subject to the
condition that no “Event of Default” (as defined in Section 12 hereof) or event
which with the giving of notice and/or the passage of time would become an Event
of Default hereunder (a “Potential Default”), shall have occurred and be
continuing.



--------------------------------------------------------------------------------



 



-4-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
     SECTION 8. Representations and Warranties.
          (A) This Agreement. The Company represents and warrants to Farm Credit
and Agent that as of the date of this agreement:
               (1) Compliance. The Company and, to the extent contemplated
hereunder, each “Subsidiary” (as defined below), is in compliance with all of
the terms of this agreement, and no Event of Default or Potential Default exists
hereunder.
               (2) Subsidiaries. The Company has no “Subsidiary(ies)” (as
defined below). For purposes hereof, a “Subsidiary” shall mean a corporation of
which shares of stock having ordinary voting power to elect a majority of the
board of directors or other managers of such corporation are owned, directly or
indirectly, by the Company.
          (B) Each Supplement. The execution by the Company of each Supplement
hereto shall constitute a representation and warranty to Agent that:
               (1) Applications. Each representation and warranty and all
information set forth in any application or other documents submitted in
connection with, or to induce Farm Credit to enter into, such Supplement, is
correct in all material respects as of the date of the Supplement.
               (2) Conflicting Agreements, Etc. This agreement, the Supplements,
and all security and other instruments and documents relating hereto and thereto
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s operating agreement, articles of
organization, or other organizational documents.
               (3) Compliance. The Company and, to the extent contemplated
hereunder, each Subsidiary, is in compliance with all of the terms of the Loan
Documents (including, without limitation. Section 9(A) of this agreement on
eligibility to borrow from Farm Credit).
               (4) Binding Agreement. The Loan Documents create legal, valid,
and binding obligations of the Company which are enforceable in accordance with
their terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally.
     SECTION 9. Affirmative Covenants. Unless otherwise agreed to in writing by
Agent while this agreement is in effect, the Company agrees to and with respect
to Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:
          (A) Eligibility. Maintain its status as an entity eligible to borrow
from Farm Credit pursuant to the terms of the Farm Credit Act of 1971, as
amended. 12 USC 2001, et seq.



--------------------------------------------------------------------------------



 



-5-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
          (B) Corporate Existence, Licenses, Etc. (1) Preserve and keep in full
force and effect its existence and good standing in the jurisdiction of its
incorporation or formation; (2) qualify and remain qualified to transact
business in all jurisdictions where such qualification is required: and
(3) obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).
          (C) Compliance with Laws. Comply in all material respects with all
applicable Laws, including, without limitation, all Laws relating to
environmental protection and any patron or member investment program that it may
have. In addition, the Company agrees to cause all persons occupying or present
on any of its properties, and to cause each Subsidiary to cause all persons
occupying or present on any of its properties, to comply in all material
respects with all environmental protection Laws.
          (D) Insurance. Maintain insurance with insurance companies or
associations reasonably acceptable to Agent in such amounts and covering such
risks as are usually carried by companies engaged in the same or similar
business and similarly situated, and make such increases in the type or amount
of coverage as Agent may reasonably request. All such policies insuring any
collateral for the Company’s obligations to Farm Credit shall have mortgagee or
lender loss payable clauses or endorsements in form and content acceptable to
Agent. At Agent’s request, all policies (or such other proof of compliance with
this Subsection as may be satisfactory to Agent) shall be delivered to Agent.
          (E) Property Maintenance. Maintain all of its property that is
necessary to or useful in the proper conduct of its business in good working
condition, ordinary wear and tear excepted.
          (F) Books and Records. Keep adequate records and books of account in
which complete entries will be made in accordance with generally accepted
accounting principles (“GAAP”) consistently applied.
          (G) Inspection. Permit Agent or its agents, upon reasonable notice and
during normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.
          (H) Reports and Notices. Furnish to Agent:
               (1) Annual Financial Statements. As soon as available, but in no
event more than 90 days after the end of each fiscal year of the Company and
Advanced BioEnergy. LLC (“Advanced”) occurring during the term hereof, annual
consolidated and consolidating financial statements of the Company and Advanced,
and their consolidated Subsidiaries, if any, prepared in accordance with GAAP
consistently applied. Furthermore, as soon as available, but in no event more
than 120 days after the end of each fiscal year of Advanced occurring during the
term hereof, annual unconsolidated financial statements of Advanced, prepared in
accordance with GAAP consistently applied. Such financial statements shall:
(a) be audited by independent certified public accountants selected by the
Company and Advanced and acceptable to Agent; (b) be accompanied by a report of
such accountants containing



--------------------------------------------------------------------------------



 



-6-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
an opinion thereon acceptable to Agent; (c) be prepared in reasonable detail and
in comparative form; and (d) include a balance sheet, a statement of income, a
statement of retained earnings, a statement of cash flows, and all notes and
schedules relating thereto.
               (2) Interim Financial Statements. As soon as available, but in no
event more than 30 days after the end of each month, a consolidated balance
sheet of the Company and its consolidated Subsidiaries, if any, as of the end of
such month, a consolidated statement of income for the Company and its
consolidated Subsidiaries, if any, for such period and for the period year to
date, and such other interim statements as Agent may reasonably request, all
prepared in reasonable detail and in comparative form in accordance with GAAP
consistently applied and, if required by written notice from Agent, certified by
an authorized officer or employee of the Company acceptable to Agent.
               (3) Notice of Default. Promptly after becoming aware thereof,
notice of the occurrence of an Event of Default or a Potential Default.
               (4) Notice of Non-Environmental Litigation. Promptly after the
commencement thereof, notice of the commencement of all actions, suits, or
proceedings before any court, arbitrator, or governmental department,
commission, board, bureau, agency, or instrumentality affecting the Company or
any Subsidiary which, if determined adversely to the Company or any such
Subsidiary, could have a material adverse effect on the financial condition,
properties, profits, or operations of the Company or any such Subsidiary.
               (5) Notice of Environmental Litigation, Etc. Promptly after
receipt thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or any other communication alleging a condition that may require
the Company or any Subsidiary to undertake or to contribute to a cleanup or
other response under environmental Laws, or which seek penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
Laws, or which claim personal injury or property damage to any person as a
result of environmental factors or conditions.
               (6) Bylaws and Articles. Promptly after any change in the
Company’s bylaws or articles of incorporation (or like documents), copies of all
such changes, certified by the Company’s Secretary.
               (7) Compliance Certificates. Together with each set of financial
statements furnished to Agent pursuant to Subsection H(2) hereof and, if
applicable, Subsection (2) hereof, a certificate of an officer or employee of
the Company acceptable to Agent, in the form attached as Exhibit “A” hereto:
(a) certifying that no Event of Default or Potential Default occurred during the
period covered by such statement(s) or, if an Event of Default or Potential
Default occurred, a description thereof and of all actions taken or to be taken
to remedy same; and (b) setting forth calculations showing compliance with the
financial covenants set forth in Section 11 hereof.
               (8) Formation Documents. Promptly after any change in the
Company’s operating agreement or articles of organization (or like documents),
copies of all such changes, certified by the Company’s Secretary.





--------------------------------------------------------------------------------



 



-7-



Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
               (9) Budgets. As soon as available, but in no event more than
90 days after the end of any fiscal year of the Company occurring during the
term hereof, copies of the Company’s board-approved annual budgets and forecasts
of operations and capital expenditures.
               (10) Other Information. Such other information regarding the
condition or operations, financial or otherwise, of the Company or any
Subsidiary as Agent may from time to time reasonably request, including but not
limited to copies of all pleadings, notices, and communications referred to in
Subsections 9(H)(4) and (5) above.
     SECTION 10. Negative Covenants. Unless otherwise agreed to in writing by
Agent, while this agreement is in effect the Company will not:
          (A) Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services, except for: (1) debt to Farm Credit; (2) accounts payable
to trade creditors incurred in the ordinary course of business; (3) current
operating liabilities (other than for borrowed money) incurred in the ordinary
course of business; (4) Industrial Revenue Bond financing from Fillmore County,
Nebraska, in an amount not to exceed $7,000,000.00 (exclusive of any related
insurance costs and reserve requirements), subject to a debt subordination
agreement acceptable to Agent; (5) debt of the Company to miscellaneous
creditors, in an aggregate amount not to exceed $1,500,000.00 on terms and
conditions satisfactory to Agent: and (6) Tax Increment Financing in an amount
not to exceed $7,000,000.00.
          (B) Liens. Create, incur, assume, or allow to exist any mortgage, deed
of trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, “Liens”). The forgoing restrictions
shall not apply to: (1) Liens in favor of Farm Credit; (2) Liens for taxes,
assessments, or governmental charges that are not past due; (3) Liens and
deposits under workers’ compensation, unemployment insurance, and social
security Laws: (4) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (5) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
(6) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto:
and (7) Liens securing permitted borrowings in Section 10(A)(4), 10(A)(5) and
10(A)(6) above.
          (C) Mergers, Acquisitions, Etc. Merge or consolidate with any other
entity or acquire all or a material part of the assets of any person or entity,
or form or create any new Subsidiary or affiliate, or commence operations under
any other name, organization, or entity, including any joint venture.
          (D) Transfer of Assets. Sell, transfer, lease, or otherwise dispose of
any of its assets, except in the ordinary course of business.



--------------------------------------------------------------------------------



 



-8-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
          (E) Loans and Investments. Make any loan or advance to any person or
entity, or purchase any capital stock, obligations or other securities of, make
any capital contribution to, or otherwise invest in any person or entity, or
form or create any partnerships or joint ventures except trade credit extended
in the ordinary course of business.
          (F) Contingent Liabilities. Assume, guarantee, become liable as a
surety, endorse, contingently agree to purchase, or otherwise be or become
liable, directly or indirectly (including, but not limited to, by means of a
maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any person or entity, except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of the Company’s business.
          (G) Change in Business. Engage in any business activities or
operations substantially different from or unrelated to the Company’s present
business activities or operations.
          (H) Capital Expenditures. During fiscal year 2011 of the Company,
expend, in the aggregate, no more than $3,600,000.00 and in subsequent fiscal
years expend no more than $600,000.00 for the acquisition of fixed or capital
assets (including all obligations under capitalized leases authorized under the
terms of this agreement, but excluding obligations under operating leases).
          (I) Leases. Create, incur, assume, or permit to exist any obligation
as lessee under operating leases or leases which should be capitalized in
accordance with GAAP for the rental or hire of any real or personal property,
except for: (1) leases which do not in the aggregate require the Company to make
scheduled payments to the lessors in any fiscal year of the Company in excess of
$100,000.00; and (2) leases of railroad cars, provided, however, the Company
will lease no more that 454 cars, and further provided that all railroad car
leases expire on or before December 1, 2013, and with any subsequent extension
or renewal of any railroad car lease not to exceed a term of three years, all
under terms and conditions acceptable to Agent.
          (J) Changes to Operating Agreements, Etc. Amend or otherwise make any
material changes to the Company’s Articles of Organization, Operating Agreement,
management contracts and ethanol and/or distillers grain marketing contracts.
          (K) Dividends, Etc. Declare or pay any dividends, or make any
distribution of assets to the member/owners, or purchase, redeem, retire or
otherwise acquire for value any of its equity, or allocate or otherwise set
apart any sum for any of the foregoing, except that for each fiscal year
commencing with the fiscal year ending 2011, a distribution may be made to the
Company’s members/owners of up to 40% of the net profit (according to GAAP) for
such fiscal year after receipt of the audited financial statements for the
pertinent fiscal year, provided that the Company has been and will remain in
compliance with all loan covenants, terms and conditions. Furthermore, with
respect to the fiscal year ending 2011 and each subsequent fiscal year, a
distribution may be made to its members/owners up to 75% of the net profit for
such fiscal year if the Company has made the required “Free Cash Flow” payment
to Agent for such fiscal year as provided in Multiple Advance Term Loan



--------------------------------------------------------------------------------



 



-9-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
Supplement dated April 7, 2011, and numbered RI0340T01E and any renewals,
restatements and amendments thereof, and will remain in compliance with all
other loan covenant, terms and conditions.
          (L) Payments on Subordinate Debt. In accordance with, and as permitted
by, the terms of the Debt Subordination agreement dated as of April 15, 2006, as
the same has been amended from time to time, among the Agent, and the Company
(as successor to Advanced BioEnergy, LLC). Wells Fargo Bank, National
Association, as trustee, and Farm Credit, make any payments on the subordinated
debt that would cause the Company to be in violation of the terms of the Debt
Subordination Agreement.
     SECTION 11. Financial Covenants. Unless otherwise agreed to in writing,
while this agreement is in effect:
          (A) Working Capital. The Company will have at the end of each period
for which financial statements are required to be furnished pursuant to
Section 9(H) hereof an excess of current assets over current liabilities (both
as determined in accordance with GAAP consistently applied) of not less than
$10,000,000.00, except that in determining current assets, any amount available
under the Construction and Revolving Term Loan Supplement hereto (less the
amount that would be considered a current liability under GAAP if fully
advanced) hereto may be included.
          (B) Net Worth. The Company will have at the end of each period for
which financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of total assets over total liabilities (both as determined in
accordance with GAAP consistently applied) of not less than $50,000,000.00,
except that in determining total liabilities, the amount of Tax Increment
Financing shall be excluded.
          (C) Debt Service Coverage Ratio. The Company will have at the end of
each fiscal year of the Company a “Debt Service Coverage Ratio” (as defined
below) of not less than 1.10 to 1.00. For purposes hereof, the term “Debt
Service Coverage Ratio” shall mean the following (all as calculated for the most
current year end in accordance with GAAP consistently applied): (1) net income
(after taxes), plus depreciation and amortization; divided by (2) all current
portion of regularly scheduled long term debt for the prior period (previous
year-end).

    SECTION 12. Events of Default. Each of the following shall constitute an
“Event of Default” under this agreement:

          (A) Payment Default. The Company should fail to make any payment to
Agent, or to purchase any equity in, Farm Credit when due.
          (B) Representations and Warranties. Any representation or warranty
made or deemed made by the Company herein or in any Supplement, application,
agreement, certificate, or other document related to or furnished in connection
with this agreement or any Supplement, shall prove to have been false or
misleading in any material respect on or as of the date made or deemed made.



--------------------------------------------------------------------------------



 



-10-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
          (C) Certain Affirmative Covenants. The Company or to the extent
required hereunder, any Subsidiary should fail to perform or comply with
Sections 9(A) through 9(H)(2), 9(H)(6) or any reporting covenant set forth in
any Supplement hereto, and such failure continues for 15 days after written
notice thereof shall have been delivered by Agent to the Company.
          (D) Other Covenants and Agreements. The Company or to the extent
required hereunder, any Subsidiary should fail to perform or comply with any
other covenant or agreement contained herein or in any other Loan Document or
shall use the proceeds of any loan for an unauthorized purpose.
          (E) Cross-Default. The Company should, after any applicable grace
period, breach or be in default under the terms of any other agreement between
the Company and Farm Credit or between the Company and any affiliate of CoBank,
including without limitation Farm Credit Leasing Services Corporation.
          (F) Other Indebtedness. The Company or any Subsidiary should fail to
pay when due any indebtedness to any other person or entity for borrowed money
or any long-term obligation for the deferred purchase price of property
(including any capitalized lease), or any other event occurs which, under any
agreement or instrument relating to such indebtedness or obligation, has the
effect of accelerating or permitting the acceleration of such indebtedness or
obligation, whether or not such indebtedness or obligation is actually
accelerated or the right to accelerate is conditioned on the giving of notice,
the passage of time, or otherwise.
          (G) Judgments. A judgment, decree, or order for the payment of money
shall be rendered against the Company or any Subsidiary in an amount exceeding
$100,000.00 and either: (1) enforcement proceedings shall have been commenced;
(2) a Lien prohibited under Section 9(B) hereof shall have been obtained; or
(3) such judgment, decree, or order shall continue unsatisfied and in effect for
a period of 20 consecutive days without being vacated, discharged, satisfied, or
stayed pending appeal.
          (H) Insolvency, Etc. The Company or any Subsidiary shall: (1) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (2) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (3) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (4) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.
          (I) Material Adverse Change. Any material adverse change occurs, as
reasonably determined by Agent, in the Company’s financial condition, results of
operation, or ability to perform its obligations hereunder or under any
instrument or document contemplated hereby.
          (J) Revocation of Guaranty. Any guaranty, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Company’s obligations



--------------------------------------------------------------------------------



 



-11-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
hereunder and under any Supplement shall, at any time, cease to be in full force
and effect, or shall be revoked or declared null and void, or the validity or
enforceability thereof shall be contested by the guarantor, surety or other
maker thereof (the “Guarantor”), or the Guarantor shall deny any further
liability or obligation thereunder, or shall fail to perform its obligations
thereunder, or any representation or warranty set forth therein shall be
breached, or the Guarantor shall breach or be in default under the terms of any
other agreement with Agent (including any loan agreement or security agreement),
or a default set forth in Subsections (F) through (H) hereof shall occur with
respect to the Guarantor.
     SECTION 13. Remedies. Upon the occurrence and during the continuance of an
Event of Default or any Potential Default, Farm Credit shall have no obligation
to continue to extend credit to the Company and may discontinue doing so at any
time without prior notice. For all purposes hereof, the term “Potential Default”
means the occurrence of any event which, with the passage of time or the giving
of notice or both would become an Event of Default. In addition, upon the
occurrence and during the continuance of any Event of Default, Farm Credit or
Agent may, upon notice to the Company, terminate any commitment and declare the
entire unpaid principal balance of the loans, all accrued interest thereon, and
all other amounts payable under this agreement, all Supplements, and the other
Loan Documents to be immediately due and payable. Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company. In
addition, upon such an acceleration:
          (A) Enforcement. Farm Credit or Agent may proceed to protect,
exercise, and enforce such rights and remedies as may be provided by this
agreement, any other Loan Document or under Law. Each and every one of such
rights and remedies shall be cumulative and may be exercised from time to time,
and no failure on the part of Farm Credit or Agent to exercise, and no delay in
exercising, any right or remedy shall operate as a waiver thereof, and no single
or partial exercise of any right or remedy shall preclude any other or future
exercise thereof, or the exercise of any other right. Without limiting the
foregoing, Agent may hold and/or set off and apply against the Company’s
obligation to Farm Credit the proceeds of any equity in Farm Credit or Agent,
any cash collateral held by Farm Credit or Agent, or any balances held by Farm
Credit or Agent for the Company’s account (whether or not such balances are then
due).
          (B) Application of Funds. Agent may apply all payments received by it
to the Company’s obligations to Farm Credit in such order and manner as Agent
may elect in its sole discretion.
In addition to the rights and remedies set forth above: (1) upon the occurrence
and during the continuance of an Event of Default, then at Agent’s option in
each instance, the entire indebtedness outstanding hereunder and under all
Supplements shall bear interest from the date of such Event of Default until
such Event of Default shall have been waived or cured in a manner satisfactory
to Agent at 4.00% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan; and (2) after the maturity of any loan
(whether as a result of acceleration or otherwise), the unpaid principal balance
of such loan (including without limitation, principal, interest, fees and
expenses) shall automatically bear interest at 4.00% per annum in excess of the
rate(s) of interest that would otherwise



--------------------------------------------------------------------------------



 



-12-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
be in effect on that loan. All interest provided for herein shall be payable on
demand and shall be calculated on the basis of a year consisting of 360 days.
     SECTION 14. Broken Funding Surcharge. Notwithstanding any provision
contained in any Supplement giving the Company the right to repay any loan prior
to the date it would otherwise be due and payable, the Company agrees to provide
three Business Days’ prior written notice for any prepayment of a fixed rate
balance and that in the event it repays any fixed rate balance prior to its
scheduled due date or prior to the last day of the fixed rate period applicable
thereto (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise), the Company will pay to Agent a surcharge in an
amount equal to the greater of: (A) an amount which would result in Farm Credit.
Agent, and all subparticipants being made whole (on a present value basis) for
the actual or imputed funding losses incurred by Farm Credit. Agent, and all
subparticipants as a result thereof; or (B) $300.00. Notwithstanding the
foregoing, in the event any fixed rate balance is repaid as a result of the
Company refinancing the loan with another lender or by other means, then in lieu
of the foregoing, the Company shall pay to CoBank a surcharge in an amount
sufficient (on a present value basis) to enable Farm Credit. Agent, and all
subparticipants to maintain the yield they would have earned during the fixed
rate period on the amount repaid. Such surcharges will be calculated in
accordance with methodology established by Farm Credit. Agent, and all
subparticipants (copies of which will made available to the Company upon
request).
     SECTION 15. Complete Agreement, Amendments. This agreement, all
Supplements, and all other instruments and documents contemplated hereby and
thereby, are intended by the parties to be a complete and final expression of
their agreement. No amendment or modification of this Agreement shall be
effective unless in writing signed by both parties hereto. No waiver of any
provision hereof, and no consent to any departure by either Company herefrom.
shall be effective unless approved in writing by the other party, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. In the event this agreement is amended or
restated, each such amendment or restatement shall be applicable to all
Supplements hereto.
     SECTION 16. Other Types of Credit. From time to time, Farm Credit may
extend other types of credit to or for the account of the Company to expedite or
facilitate the loans extended hereunder. In the event the parties desire to do
so under the terms of this agreement, such extensions of credit may be set forth
in any Supplement hereto and this agreement shall be applicable thereto.
     SECTION 17. Applicable Law. Without giving effect to the principles of
conflict of laws and except to the extent governed by federal law, the Laws of
the State of Colorado, without reference to choice of law doctrine, shall govern
this agreement, each Supplement and any other Loan Documents for which Colorado
is specified as the applicable law, and all disputes and matters between the
parties to this agreement, including all disputes and matters whatsoever arising
under, in connection with or incident to the lending and/or leasing or other
business relationship between the parties, and the rights and obligations of the
parties to this agreement or any other Loan Documents by and between the parties
for which Colorado is specified as the applicable law.



--------------------------------------------------------------------------------



 



-13-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
     SECTION 18. Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parries at the following addresses
(or such other address for a party as shall be specified by like notice):

     
If to Agent, as follows:
  If to the Company, as follows:
 
   
For general correspondence purposes:
  ABE FAIRMONT, LLC
CoBank. ACB
  10201 Wayzata Boulevard
P.O. Box 5110
  Minneapolis, Minnesota 55305
Denver. Colorado 80217-5110
   
 
   
For direct delivery purposes, when desired:
  Attention: CEO
CoBank, ACB
  Fax No.: 763-226-2725
5500 South Quebec Street
   
Greenwood Village, Colorado 80111-1914
   
 
   
Attention: Credit Information Services
   
Fax No.: (303) 224-6101
   

     SECTION 19. Taxes and Expenses. To the extent allowed by law, the Company
agrees to pay all reasonable out-of-pocket costs and expenses (including the
fees and expenses of counsel retained or employed by Agent, including expenses
of in-house counsel of Agent) incurred by Agent and any participants from Farm
Credit in connection with the origination, administration, collection, and
enforcement of this agreement and the other Loan Documents, including, without
limitation, all costs and expenses incurred in perfecting, maintaining,
determining the priority of, and releasing any security for the Company’s
obligations to Farm Credit, and any stamp, intangible, transfer, or like tax
payable in connection with this agreement or any other Loan Document.
     SECTION 20. Effectiveness and Severability. This agreement shall continue
in effect until: (A) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied: (B) Agent has no commitment to extend credit to or for the account of
the Company under any Supplement: and (C) either party sends written notice to
the other terminating this agreement. Any provision of this agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof.
     SECTION 21. Successors and Assigns. This agreement, each Supplement, and
the other Loan Documents shall be binding upon and inure to the benefit of the
Company and Farm Credit and their respective successors and assigns, except that
the Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of Agent.



--------------------------------------------------------------------------------



 



-14-

Master Loan Agreement RI0475D
ABE FAIRMONT, LLC
Fairmont, Nebraska
     SECTION 22. Participations, Etc. From time to time, Farm Credit may sell to
one or more banks, financial institutions, or other lenders a participation in
one or more of the loans or other extensions of credit made pursuant to this
agreement. However, no such participation shall relieve Farm Credit of any
commitment made to the Company hereunder. In connection with the foregoing, Farm
Credit may disclose information concerning the Company and its Subsidiaries, if
any, to any participant or prospective participant, provided that such
participant or prospective participant agrees to keep such information
confidential. Farm Credit agrees that all Loans that are made by Farm Credit and
that are retained for its own account and are not included in a sale of
participation interest shall be entitled to Patronage distributions in
accordance with the bylaws of Farm Credit and its practices and procedures
related to patronage distribution. Accordingly, all Loans that are included in a
sale of participation interest shall not be entitled to patronage distributions
from Farm Credit. A sale of a participation interest may include certain voting
rights of the participants regarding the loans hereunder (including without
limitation the administration, servicing, and enforcement thereof). Farm Credit
agrees to give written notification to the Company of any sale of a
participation interest.
     SECTION 23. Counterparts. This agreement, each Supplement and any other
Loan Document may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed to be an original and shall be binding upon all parties and their
respective permitted successors and assigns, and all of which taken together
shall constitute one and the same agreement.
     SECTION 24. Administrative Fee. The Company agrees to pay to Agent on
November 1, 2011 and each November 1 thereafter, for as long as the Company has
commitments from Farm Credit, an administrative fee in the amount of $35,000.00.
     IN WITNESS WHEREOF, the parties have caused this agreement to be executed
by their duly authorized officers as of the date shown above.

                FARM CREDIT SERVICES OF AMERICA, FLCA   ABE FAIRMONT, LLC
 
          By ADVANCED BIOENERGY, LLC,
 
          its sole member
 
           
By:
  /s/ Kathryn Frahm   By:   /s/ Richard Peterson
Title:
  VP Credit   Title:   CEO/CFO
NT 4-28-11
 
            FARM CREDIT SERVICES OF AMERICA, PCA        
 
           
By:
  /s/ Kathryn Frahm      
Title:
  VP Credit        

